DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-12 and 14-20 are pending and presented for examination. The supplemental after-final response dated 4 August 2021 amending claims 1, 3-10 and 12 and cancelling claim 2 is acknowledged and entered.
The Declaration under 37 C.F.R. 1.132 to Lesel dated 27 July 2021 (hereinafter, “Lesel Declaration at __”) is accepted.
The objection to claims 1, 10 and 21 are WITHDRAWN as the claims have been amended to add “and”, remove the errant “and”, and remove “interconnected inorganic nano-material” respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 10 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of forming an interconnected nanomaterial by forming a metal-infused polymer being polymerizing a monomer in presence of a metal precursor which is then heated to fully remove the organics and form an interconnected nano-material. Pomogailo as per the Lesel Declaration merely only forms non-interconnected particles (Lesel Declaration at 5) as the molecular weight of the polymer and amount of the metal are not able to form fusion between the metal particles. Rauda was cited against claim 1 but claim 2 which Rauda was not rejected over was amended into such and as such Rauda is not prior art against claim 1 for this reason. Newly cited et al., does not disclose the same method as claim 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796